 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                                            Case No. 1:19-cv-00257-EPG
10   ANABEL KHACHI,
                                                            ORDER DIRECTING DEFENDANT TO
11                  Plaintiff,                              FILE A HARD COPY OF THE
                                                            ADMINISTRATIVE RECORD
12          vs.
13   ANDREW SAUL,
     Commissioner of Social Security,
14
15                  Defendant.
16
17          The Court directs Defendant to file a hard copy of the administrative record not less than

18   thirty days prior to the hearing that will be set for oral argument on Plaintiff’s appeal of the

19   decision by the Commissioner of Social Security denying benefits.

20
     IT IS SO ORDERED.
21
22      Dated:     December 2, 2019                              /s/
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28



                                                   1
